--------------------------------------------------------------------------------

Exhibit 10.24
 
SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between John
W.  White (“Employee”), and U.S. Xpress, Inc. (“Employer”).
1.          Separation Date.  Employee acknowledges that Employer is terminating
his employment effective October 22, 2018 (the “Separation Date”).  In lieu of
the prior written notice required by Section 3.1(c) of the Amended and Restated
Employment and Non-Competition Agreement entered into between Employer and
Employee on April 30, 2018 (the “Employment Agreement”), Employer agrees to pay
Employee’s Base Salary as defined in Section 2.1 of the Employment Agreement
($6,442.31 per week), minus applicable withholdings, through November 2, 2018,
as well as the Employer’s match of Employee’s contribution to his U.S. Xpress
Deferred Compensation account through November 2, 2018, provided that the
Employee’s contribution amount is not changed and the Employer’s match does not
exceed $35,000 for the calendar year.
2.          Consideration.  In exchange for the release of claims and other
promises by Employee detailed in this Agreement and for the Restrictive
Covenants and Nondisclosure obligations set forth in Articles IV and V of the
Employment Agreement, Employer agrees to pay Employee 52 weeks of Employee’s
Base Salary as defined in Section 2.1 of the Employment Agreement ($6,442.31 per
week) minus applicable withholdings. Such amount will be paid pursuant to
Employer's regular pay schedule with the first payment beginning on the first
regular payday following the latter of November 2, 2018 or the eighth day after
Employee executes this Agreement.  As additional consideration, Employer agrees
to pay Employee the pro-rated portion of any quarterly and annual bonus to which
he would have been entitled, but for this Separation of Employment, for the
quarter and year in which this separation occurs pursuant to the Employer’s
Short Term Incentive Bonus Plan.  Employer will make no other payments, bonuses,
or benefits to Employee, and Employee acknowledges that he has no entitlement
to, or any right to make any claim for, any additional payments, commissions,
bonus, or benefits by Employer of any kind whatsoever.    In the event of any
breach of this Agreement by Employee, Employer shall have no further obligation
for the remainder of the 52 weeks Base Salary payment or bonus payments that
occur after such breach.
3.          Continuation of Benefits.  Employee’s eligibility for coverage as an
active employee under all employee benefit plans maintained by Employer will
terminate on the Separation Date.   However, Employee may elect continuation of
coverage under COBRA.  As additional consideration and subject to Employee’s
election, Employer agrees to pay directly to Employer’s third-party vendor
Employee’s COBRA premiums for Medical, Dental and Vision coverage, at the same
plan level as Employee was enrolled on the Separation Date, for a period of time
not to exceed the lesser of six months or until such time as Employee is covered
under the benefit plans of another employer.
Page 1 of 6

--------------------------------------------------------------------------------

4.          Treatment of Stock.
(a)
Restricted Stock Granted Prior to April 30, 2018.  Pursuant to the Restricted
Membership Unit Agreement dated April 4, 2016 (the “RMU Agreement”),  Employee
was awarded 15,000 restricted membership units under the New Mountain Lake
Holdings, LLC Restricted Membership Units Plan (the “NMLH Plan”), and such
restricted membership units to vest upon the determination, to be made solely by
Eric Fuller and Lisa Pate, that Employee had met certain performance conditions
set forth in Section 6(a) thereof.  In 2017, Mr. Fuller and Ms. Pate vested
5,000 of the restricted membership units, leaving 10,000 unvested.  At the
closing of the Initial Public Offering of Employer’s parent company U.S. Xpress
Enterprises, Inc. on June 18, 2018 (the “IPO”), and pursuant to Section 2 of the
RMU Agreement and Section 10 of the NMLH Plan, the 10,000 unvested restricted
membership units were equitably adjusted and exchanged for 46,667 shares of
Class A Common Stock in U.S. Xpress Enterprises, Inc.  Pursuant to Section
3.2(c) of the Employment Agreement, those 46,667 performance-based shares of
restricted stock shall vest immediately upon Employee’s separation from
employment, which for purposes of this provision the parties deem to be on the
eighth day following Employee’s execution of this Agreement.   Further, pursuant
to Section 8(b) of the RMU Agreement, the Employer shall pay a Gross-Up Payment
equal to the deemed amount of federal income taxes imposed upon Employee as a
result of the vesting of the shares of restricted stock, such amount to be
calculated based on a federal tax rate of 33%.

(b)
Restricted Stock Awards Granted After April 30, 2018.  Pursuant to Section 2 of
the June 18, 2018 Restricted Stock Award Notice under the U.S. Xpress
Enterprises, Inc. 2018 Omnibus Incentive Plan (the “Post IPO Stock Award”), all
stock awarded under such Post IPO Stock Award is unvested and therefore
forfeited as of October 22, 2018.



(c)
Restricted Stock Options Granted After April 30, 2018.  Pursuant to Section 3 of
the June 18, 2018 Stock Option Award Notice under the U.S. Xpress Enterprises,
Inc. 2018 Omnibus Incentive Plan (the “Post IPO Option Award”), all options
awarded under such Post IPO Option Award are unvested and therefore forfeited as
of October 22, 2018.



5.          Non-Admission.  Employee understands and acknowledges that this
Agreement is in no way an admission of any legal liability by Employer for any
acts or omissions arising out of Employee’s employment with, or separation of
employment from, Employer.
6.          Release.  Employee hereby releases Employer and its affiliates,
subsidiaries, parent corporations and partners, and their officers, directors,
shareholders, employees, agents, representatives, predecessors, successors, and
assigns (collectively the “Releasees”), from any and all claims, causes of
action, liabilities, costs (including attorney’s fees), obligations, and
judgments of any kind in Employee’s favor (whether known or unknown), including
but not limited to claims that arise out of Employee’s employment with, or the
termination of Employee’s employment with, Employer, except for claims arising
under this Agreement (collectively the “Released Claims”).  Employee also
represents and warrants that he has not sold, assigned, or transferred any
Released Claim.  The Released Claims will include, but are not limited to, any
rights or claims in law or equity for breach of contract, wrongful termination,
or past wages under applicable state law; claims under or based on Title VII of
the Civil Rights Act of 1964, as amended, the Sarbanes-Oxley Act of 2002, the
Americans With Disabilities Act, as amended (“ADA”), the Age Discrimination in
Employment Act, as amended (“ADEA”), and/or other federal, state, or local laws
or common law; claims under or based on the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”); claims under or based on the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”); claims under or
based on the Family and Medical Leave Act (“FMLA”); claims for personal injury,
defamation, mental anguish, injury to health and personal reputation; and any
other claim arising out of Employee’s employment or termination of employment
with Employer; provided, however, that this release shall not extend to rights
or claims under the ADEA that may arise after the date of this Agreement.  As
part of this release, Employee covenants not to sue the Releasees in any court
or to request arbitration against the Releasees on any of the Released Claims. 
This paragraph does not apply to any non-waivable charges or claims brought
before any governmental agency. With respect to any such non-waivable claims,
however, Employee agrees to waive his right (if any) to any monetary or other
recovery.
Page 2 of 6

--------------------------------------------------------------------------------

7.          Acknowledgements.  Employee represents and warrants that:
(a)          Subject to the payment noted in Paragraph 1 hereto, Employee has
received all pay to which Employee was entitled during his employment with
Employer and is owed no unpaid wages or unpaid overtime compensation by
Employer;
(b)          Employee does not believe that his  rights under any state or
federal wage and hour laws, including the federal Fair Labor Standards Act
(“FLSA”), have been violated during his employment with Employer;
(c)          Employee has not experienced a work-related illness or injury while
employed by Employer for which he has not been fully compensated under the
applicable workers’ compensation laws;
(d)          As of the date he signs this Agreement, Employee has not filed or
commenced any suit, claim, charge, complaint, action, arbitration or legal
proceeding of any kind against the Employer or any Releasees; and
(e)          As of the date he signs this Agreement, Employee has not cooperated
with any plaintiff or claimant or any agent or representative of any plaintiff
or claimant, in any suit, claim, charge, complaint, action, arbitration or legal
proceeding of any kind against the Employer or any Releasees.


8.          Reemployment.  Employee agrees that he will not seek reemployment or
any contractual relationship with Employer.
Page 3 of 6

--------------------------------------------------------------------------------

9.          Consideration Period.  Employee acknowledges and understands that he
has a period of twenty-one days from receipt of this Agreement to consider its
terms.  If Employee has not executed this Agreement and returned it to Employer
within that twenty-one-day period, this Agreement shall be cancelled and shall
have no effect.
10.          Revocation Period. Employee acknowledges and understands that, for
a period of seven days following his signing and delivery of this Agreement, he
may revoke his acceptance of this Agreement by delivering a written revocation
to the Corporate General Counsel, 4080 Jenkins Road, Chattanooga, TN 37421 or
via email to lbattersby@usxpress.com. This Agreement shall not be effective or
enforceable until the seven-day period for revocation has expired.
11.          Voluntary Execution.  Employee acknowledges that he has been
advised to consult with an attorney of his choice before signing this Agreement;
that he has carefully read this Agreement in its entirety; that he has had an
adequate opportunity to consider it; that he understands its terms; that he
voluntarily assents to all the terms and conditions contained in this Agreement;
that he is signing it voluntarily and of his own free will; and that he is not
suffering from any disability or condition that would render him unable to enter
into this agreement.
12.          Confidentiality of Agreement.  Employee shall keep the terms of
this Agreement confidential and shall not disclose its terms to anyone other
than Employee’s (i) spouse; (ii) attorney; or (iii) professional tax adviser or
tax preparer for the limited purpose of preparing or obtaining advice regarding
such tax return or returns as may be necessary; provided that all such persons
agree to this obligation of confidentiality.  Employee may also disclose the
terms of this Agreement if compelled by legal process to do so, but agrees to
notify General Counsel of Employer in such event.
13.          Non-disparagement. Employee agrees that Employee will not make any
statements, written or verbal, that are derogatory or disparaging concerning the
Releasees, including but not limited to derogatory or disparaging comments about
any employee who is a Named Executive Officer of U.S. Xpress Enterprises, Inc.
as listed in that Company’s IPO Prospectus or any employee who now or will
hereafter hold the position of Chief Marketing Officer or Vice President of
Sales and Marketing for Employer. In the event that Employee does not comply
with the provisions of this paragraph, this Agreement will not be void but
Employee will be liable to Employer for any damages incurred as a result of such
noncompliance.  Employee also acknowledges that equitable relief, including, but
not limited to, specific performance by injunction, would be an appropriate
remedy for the breach of this paragraph.
14.          Confidential Information.  Employee acknowledges that the
provisions of Article V of the Employment Agreement related to Confidential
Information shall survive Employee’s separation from employment.  Employee
represents that he does not have any, and has returned to Employer, all property
and business records of Releasees in any form, and all copies of such records. 
Employee also acknowledges that, in his position with Employer, Employee had
access to Employer’s confidential information, including but not limited to
confidential business plans and strategies, including but not limited to plans
and strategies for sales and marketing, pricing, network design, customer
development and pricing, and operations; financial records; financial and other
plans; marketing methods and systems; advertising strategies and methods;
strategic plans; databases; payroll information, including driver pay plans;
information regarding driver hiring; information regarding suppliers and
vendors; reports prepared by consultants; material non-public information; and
other business information (collectively and separately “Confidential
Information”).  Employee agrees not to use such Confidential Information or to
disclose such Confidential Information to any third parties.  If Employee does
not comply with the provisions of this paragraph, this Agreement will not be
void but Employee will be liable to Employer for any damages incurred as a
result of such noncompliance.  Employee also acknowledges that equitable relief,
including, but not limited to, specific performance by injunction, would be an
appropriate remedy for the breach of this paragraph.
Page 4 of 6

--------------------------------------------------------------------------------

15.          Cooperation.  Employee agrees that it is an essential term of this
Agreement that he cooperate with Employer and its counsel at all times in any
claims and/or lawsuits involving Employer of which Employee may have particular
knowledge or in which Employee may be a witness.  Such cooperation includes
meeting with Employer representatives and counsel to disclose such facts as
Employee may know; preparing with Employer counsel for any deposition, trial,
hearing, or other proceeding; attending any deposition, trial, hearing or other
proceeding to provide truthful testimony; and providing other assistance to
Employer and its counsel in the defense or prosecution of litigation as may, in
the judgment of Employer’s counsel, be necessary.  Employer agrees to reimburse
Employee for reasonable and necessary out-of-pocket expenses incurred by him in
the course of complying with this obligation of cooperation and which are
pre-authorized by Employer.  Nothing in this paragraph or any part of this
Agreement should be construed in any way as prohibiting or discouraging Employee
from testifying truthfully under oath as part of, or in connection with, a legal
proceeding.
16.          Entire Agreement.  Except to the extent set forth in Articles IV
and V of the Employment Agreement, related to certain Restrictive Covenants and
Non-Disclosure obligations, which Restrictive Covenants and Nondisclosure
obligations the parties acknowledge remain in effect following the execution of
this Agreement, this Agreement constitutes the entire understanding of the
parties, supersedes all prior oral or written agreements on the subject matter
of this Agreement, and cannot be modified except by a writing signed by both
parties.
17.          Applicable Law.  This Agreement will be governed and construed
under the laws of the State of Tennessee without regard to the conflict of laws
principles of that state.
18.          Binding Effect.  This Agreement inures to the benefit of, and shall
be binding upon, the parties and their respective successors and assigns.
19.          Captions. The captions to the various paragraphs of this Agreement
are for convenience only and are not part of the Agreement.
20.          Severability.  If any provisions of this Agreement are determined
to be invalid or unenforceable for any reason, such determination will not
affect the validity of the remainder of the Agreement, including any other
provision of the Agreement.  If a court finds that any provision of this
Agreement is invalid or unenforceable, but that modification of such provision
will make it valid or enforceable, then such provision will be deemed to be so
modified.
Page 5 of 6

--------------------------------------------------------------------------------

21.          Waiver.  The waiver by either party of a breach by the other party
of any provision of this Agreement will not operate or be construed as a waiver
of any subsequent breach by the party.
22.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute the same Agreement. The undersigned have executed this
Agreement as follows.



 
/s/ John W. White
11-12-18
 
John W. White
Date
   
SWORN TO AND SUBSCRIBED by
 
John W. White, this 12th day of November, 2018
     
/s/ Chris Stevens
 
Notary Public
(SEAL)
   
My Commission Expires: 05-09-2022
     




 
U.S. Xpress, Inc.
     
By:
/s/ Leigh Anne Battersby
     
Name:
Leigh Anne Battersby
     
Title:
Corp. General Counsel
     
Date:
November 12, 2018

 
 
Page 6 of 6

--------------------------------------------------------------------------------

Addendum to Separation Agreement and Release


In conjunction with the Separation Agreement and Release (“Separation
Agreement”) between John W. White and U.S. Xpress, Inc. (collectively, the
“Parties”), this Addendum is to provide clarification regarding Article IV of
the Parties’ Amended and Restated Employment and Noncompetition Agreement
(“Employment Agreement”), dated April 30, 2018. For the purposes of Article IV
of the Employment Agreement, U.S. Xpress, Inc. expressly acknowledges and
confirms that a business that provides freight transportation services by use of
tanker trucks, flatbed trucks, box cars, or intermodal containers is not a
competitive business under Article IV and is not a violation of the Employment
Agreement, Separation Agreement, or any other agreements or understandings
between the Parties, so long as such business does not also provide
transportation services by use of dry van trailer equipment.


Notwithstanding the confidentiality of the Employment Agreement and Separation
Agreement, this Addendum may be disclosed in the event of litigation concerning
the terms of the Employment Agreement, Separation Agreement or this Addendum.




/s/ John W. White
 
/s/ Leigh Anne Battersby
John W. White
 
U.S. Xpress, Inc.
           
Date:
11-12-18
 
Name:
Leigh Anne Battersby
         
Title:
Corp. General Counsel
         
Date:
November 12, 2018






NAI-1505324440v1


Back to Form 10-K [form10k.htm]